Citation Nr: 1543663	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral flatfeet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision denied entitlement to service connection of flatfeet and degenerative joint disease of the knees.  In July 2010, the Veteran filed a Notice of Disagreement with respect to the denial of his claim for flatfeet only.  See July 2010 Statement in Support of Claim (VA Form 21-4138).  In October 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).  

By way of background, the Board notes that the Veteran was denied service connection for a bilateral foot condition (claimed as bunions and corns) in an October 2007 rating decision.  That decision was confirmed and continued in a July 2008 rating decision.

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's bilateral flatfeet were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral flatfeet have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a September 2009 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, private treatment records, and the statements of the Veteran and his representative.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection of bilateral flatfeet.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran had flatfeet or symptoms of flatfeet during his military service.  As there is no in-service event, no current disability can be related to service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  

The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset of his flatfeet.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim and the submission of additional evidence was discussed.  The record was left open for 30 days to receive that evidence, namely a positive nexus opinion.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


Background

Service treatment records are negative for any complaints, diagnoses, or treatment of foot disorders, including flatfeet.  The Veteran's April 1978 enlistment examination shows the Veteran's feet as normal.  On his April 1978 medical history, the Veteran denies foot trouble.  Similarly, the Veteran's May 1981 Chapter 13 examination shows the Veteran's feet as normal.  He again denies foot trouble on his May 1981 medical history.

A February 2008 VA podiatry consultation note shows that the Veteran presented with painful callus on the bottom of the right sole of the foot, as well as onychomycosis.  On examination, the Veteran was found, in relevant part, to have flatfoot deformity with bunions bilaterally.  Hammer toes were also noted on the left two through five digits and right three through five digits.  May 2008 x-rays show probable pes planum (flatfeet) deformity.  Thereafter, VA records show ongoing podiatric treatment for chronic foot pain, calluses, and painful toenails.  The assessments generally were metatarsalgia with painful associated hyperkeratosis, onychomycosis, and chronic foot pain and flatfoot.  VA records confirm bilateral flatfeet.

A November 2010 letter from the Veteran's VA podiatrist states that the Veteran has been seen in the podiatry clinic for a couple of years for chronic foot problems.  It continues that the Veteran has been seen for many different maladies and problems regarding his feet, some of which include chronic foot pain secondary to metatarsalgia, bunion and pedal deformity, hyperkeratosis, chronic edema, venous insufficiency, etc.  A similar letter was provided in December 2011.  It adds that the Veteran has worsening periodic edema to both feet and had recent minor surgical procedures to his great toes.  

In September 2014, the Veteran stated that the military never identified him as having bilateral flatfeet prior to entry into the Army.  He continued that, if the situation was identified, he would never have been allowed to serve.  The Veteran stated that he was required to be in boots 24 hours when on duty, which were too small.  He never complained because the boots were wide and did not initially present any noticeable problems.  See September 2014 VA Form 9.

At his August 2015 Board hearing, the Veteran testified that he did not have flatfeet prior to going into the military, but began to have problems with them as soon as he got in service.  He had a problem walking due to all the concrete and constantly being on his feet.  He denied seeking medical treatment while in service for his feet, but soaked them to relieve the pressure.  He also denied getting treatment immediately after active duty.  See August 2015 Transcript of Hearing at 3-5.

The Veteran testified further that his doctor told him that he was born with the problem, that he had the problem before he went in the service, and that the Army should never have let the Veteran in service because of his feet.  Id. at 6.  The Veteran's representative requested that the record be left open to allow the Veteran to obtain a positive nexus opinion from his physician and stated that he felt assured that the Veteran would be able to retrieve a nexus letter stating that the condition originated prior to service and was aggravated by his active duty service.  Id. at 7.

The Veteran did submit a September 2015 letter from his VA podiatrist.  The letter states that the Veteran has been seen since 2008 for foot pain and pathologies, which include metatarsalgia, painful hyperkeratosis, and flatfoot deformity.  The letter states that the condition is chronic.  It does not, however, make any reference to the Veteran's military service or the cause of the Veteran's flatfeet.

Analysis

The Board finds that the most probative evidence supports the conclusion that the Veteran's bilateral flatfeet did not manifest in service or for a significant period thereafter.  

The Board begins by noting that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation of a pre-existing disability is converted into a claim for service connection based on service incurrence).  

In the present case, the Veteran's April 1978 enlistment examination shows the Veteran's feet as normal.  As such, the examination is silent with respect to flatfeet and, therefore, does not note a pre-existing condition.  In addition, the Veteran denied a history of foot disorders at entrance in to service.  The only evidence that suggests the Veteran had pre-existing flatfeet is the Veteran's current statements of what he was told by his podiatrist, which have not been supported by the podiatrist.  This evidence does not rise to the level of clear and unmistakable evidence.  The presumption of soundness is not rebutted.  As such, any analysis of the Veteran's flatfeet as a pre-existing condition is not warranted.

Service treatment records are negative for complaints, diagnosis, or treatment of any foot disorder, including flatfeet.  The Veteran has not presented any evidence that he sought treatment for flatfeet prior to February 2008, which is more than 25 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  This gap of more than 25 years without complaints or treatment tends to render any theory of entitlement based on continuity of symptoms not credible.  

The Board acknowledges that the Veteran is competent to report that he has flatfeet because he can observe his feet through his senses.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)); see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (the United States Court of Appeals for Veterans Claims hinted that pes planus is observable by a lay person).  While the Veteran is competent to describe his feet, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of his flatfeet.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

At the outset, the Board points out that the Veteran did not report that he had flatfeet on his April 1978 medical history or his May 1981 medical history which tends to show that the Veteran did not have flatfeet or symptoms of flatfeet during service.  See Fed. R. Evid. 803(3) (a contemporaneous statement as to a declarant's then-existing physical condition, such as at his service examinations (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness).  In addition, the Veteran has never stated during the course of treatment that his flatfeet began during service or are related thereto.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  

The Board finds the Veteran's assertions that he has suffered from flatfeet during and since service to be inconsistent with the other (lay and medical) evidence of record.  As noted above, the Veteran's service treatment records are silent for any complaints of disorders of the feet, including any of the conditions found at the first February 2008 podiatry consultation.  In contrast, the Veteran's service treatment records show that the Veteran sought treatment numerous times during service for a wide variety of conditions, including some minor ones.  For example, the Veteran was seen in May 1978 for pain in the hand; twice in June 1978 for a cough at bedtime and head congestion for four days; twice in July 1978 for urethral discharge; in July 1978 for a cold and sore throat times three days; in August 1978 for a hoarse voice times two days; in August 1978 for left knee pain for two days following a fall; twice in November 1978 for flu symptoms; twice in December 1978 for a cough and sore throat; in January 1979 for vomiting of 11 hours; in February 1979 for nausea and dizziness beginning that day; in February 1979 for pain to the left side of his chest due to an elbow to the chest while playing basketball earlier that day; in March 1979 for skin irritation and breaking out; in March 1979 for chest pain of two hours; in April 1979 for left knee pain after hitting the tailgate of a truck and for face papules; in 1979 (the month is not legible) for right back pain; twice in June 1979 for small bumps on his face and a rash on his forearms; in June 1979 for pain in his left hip since the prior week without injury; in August 1979 for left knee pain due to a fall the night before; three times in September and October 1979 for headaches; in November 1979 and December 1979 for a jammed finger; in January 1980 for earache; twice in February 1980 for stomach pain, vomiting, and cramps; in March 1980 for a rash under the chin; in March 1980 for chills and flu symptoms since that morning; in March 1980 for discharge from the right eye since the day before; twice in April 1980 for pain in the right knee due to an injury two days before; in June 1980 for bumps under his neck; three times in August 1980 for pain between the shoulder blades/upper back; in September 1980 for bumps under his neck; and in January 1981 for earache.  
"Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  The service treatment records tend to show that when the Veteran suffered from a condition, he sought treatment for the condition.  It is inconsistent with the Veteran's demonstrated behavior that he would suffer from chronic bilateral foot pain and not complain or seek treatment for such bilateral foot pain.  Thus, the Board is permitted to make a reasonable inference that the absence of documentation of complaints and treatment is probative evidence that the Veteran did not suffer from flatfeet or symptoms of flatfeet in service. 

Unfortunately, because of these conflicting and inconsistent statements and conduct on the part of the Veteran, the Board cannot find the Veteran's statements regarding the date of onset of his flatfeet reliable and persuasive.  Consequently, the lay evidence regarding the date of onset must be deemed not credible.  

The Board notes that it does not find that the Veteran's lay statements of flatfeet during and since service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are internally inconsistent, inconsistent with the Veteran's conduct, and inconsistent with the credible medical evidence of record.

Importantly, there are no medical opinions of record that relate the Veteran's flatfeet to his service.  The Veteran's VA podiatrist has provided three letters concerning the Veteran's foot disorders, but not one of them links any such disorders to the Veteran's military service.  Even after the Veteran went to his podiatrist specifically to obtain a positive nexus opinion, the podiatrist's September 2015 letter does not provide such an opinion.  Moreover, no VA provider has ever associated the Veteran's flatfeet with his military service.  

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral flatfeet were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service.  Thus, service connection for bilateral flatfeet is not warranted and the claim must be denied.  38 C.F.R. § 3.303 (2015).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral flatfeet is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


